Case: 17-11044      Document: 00514476800         Page: 1    Date Filed: 05/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 17-11044
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      May 17, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

FELICIANO VILLA-SARIANA, also known as Feliciano Villa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-58-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Feliciano Villa-Sariana appeals his conviction and sentence for illegal
reentry after removal from the United States. He argues that the 70-month
imprisonment term imposed by the district court exceeded the statutory
maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
unconstitutional. He also contends that his guilty plea was involuntary and
accepted in violation of Federal Rule of Criminal Procedure 11 because he was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11044    Document: 00514476800     Page: 2   Date Filed: 05/17/2018


                                 No. 17-11044

not admonished that the prior-felony provisions of § 1326(b) stated an essential
offense element that the Government was required to prove to a jury beyond a
reasonable doubt.
      However, Villa-Sariana has filed an unopposed motion for summary
disposition and a letter brief conceding that these issues are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998), and explaining that
he has raised the issues only to preserve them for possible further review.
Accordingly, because summary disposition is appropriate, see Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Villa-Sariana’s
motion is GRANTED. The district court’s judgment is AFFIRMED.




                                       2